--------------------------------------------------------------------------------

 
EXHIBIT 10.26
 
TENTH AMENDMENT TO CREDIT AGREEMENT
 
          THIS TENTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as
of November 1, 2001, is entered into between MELLON BANK, N.A. (the “Bank”),
with a place of business at 601 West Fifth Street, Los Angeles, California
90071, and KEYSTONE AUTOMOTIVE INDUSTRIES, INC., a California corporation
(“Borrower”), with its chief executive office located at 700 East Bonita Avenue,
Pomona, California 91767.
 
RECITALS
 
          A.    Borrower and the Bank have previously entered into that certain
Credit Agreement dated as of March 25, 1997, as amended by that certain First
Amendment to Credit Agreement dated as of August 25, 1997, that certain Second
Amendment to Credit Agreement dated as of March 17, 1998, that certain Third
Amendment to Credit Agreement dated as of June 29, 1998, that certain Fourth
Amendment to Credit Agreement dated as of September 18, 1998, that certain Fifth
Amendment to Credit Agreement dated as of September 17, 1999, that certain Sixth
Amendment to Credit Agreement dated as of September 6, 2000, that certain
Seventh Amendment to Credit Agreement dated as of October 30, 2000 and that
certain Eighth Amendment to Credit Agreement dated as of June 28, 2001 and that
certain Ninth Amendment to Credit Agreement dated as of October 30, 2001
(collectively, the “Credit Agreement”), pursuant to which the Bank has made
certain loans and other financial accommodations available to Borrower. Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.
 
          B.    Borrower and the Bank wish to further amend the Credit Agreement
under the terms and conditions set forth in this Amendment. Borrower is entering
into this Amendment with the understanding and agreement that, except as
specifically provided herein, none of the Bank’s rights or remedies as set forth
in the Credit Agreement is being waived or modified by the terms of this
Amendment.
 
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 

 
          1.    Non-Recurring Expenses.    The non-recurring expenses incurred
by Borrower during Borrower’s fiscal quarter ended September 28, 2001, in the
aggregate amount of Six Million Seven Hundred Ninety Six Thousand Dollars
($6,796,000) (the “Non-Recurring Expenses”) shall be excluded from the
calculation of Borrower’s Consolidated Fixed Charge Coverage Ratio, as set forth
in Section 6.2(a) of the Credit Agreement and Borrower’s Consolidated Ratio of
Total Indebtedness to EBITDA, as set forth in Section 6.2(c) of the Credit
Agreement. Such exclusion of the Non-Recurring Expenses shall only apply to
Sections 6.2(a) and 6.2(c) of the Credit Agreement and only for the following
fiscal periods of Borrower: (i) fiscal quarter ended on September 28, 2001, (ii)
fiscal quarter ending on December 28, 2001, (iii) fiscal quarter ending on March
29, 2002, and (iv) fiscal quarter ending on June 28, 2002.

 

 
          2.    Waiver of Defaults.    As of September 28, 2001, the Borrower is
in default under (i) Section 6.2(a) of the Credit Agreement due to its failure
to maintain a minimum Fixed Charge Coverage Ratio as set forth in such provision
and (ii) Section 6.2(d) of the Credit Agreement due to its failure to maintain a
minimum Consolidated Net Income as set forth in such provision (collectively,
the “Existing Defaults”). Upon the terms and subject to the conditions set forth
in this Amendment, the Lender hereby waives the Existing Defaults. This waiver
shall be effective only in this specific instance and for the specific purpose
for which it is given, and this waiver shall not entitle the Borrower to any
other or further waiver in any similar or other circumstances.



1

--------------------------------------------------------------------------------

 

 
          3.    Effectiveness of this Amendment.    Each of the following is a
condition precedent to the effectiveness of this Amendment and to the Bank’s
obligation to extend any credit to Borrower as provided for by this Amendment:

 

 
                  (a)  Amendment.    The Bank shall have received, in form and
substance satisfactory to the Bank, this Amendment and the attached Guarantor’s
Consent fully executed in a sufficient number of counterparts for distribution
to the Bank and Borrower.

 

 
                  (b)  Authorizations.    The Bank shall have received evidence,
in form and substance satisfactory to the Bank, that the execution, delivery and
performance by Borrower and each Guarantor and any instrument or agreement
required under this Amendment have been duly authorized.

 

 
                  (c)  Representations and Warranties.    The Representations
and Warranties set forth in the Credit Agreement must be true and correct as of
the date of this Amendment as if made as of such date.

 

 
                  (d)  No Event of Default.    As of the date hereof, no Event
of Default, or event which with notice or passage of time or both would
constitute an Event of Default, exists or has occurred and is continuing.

 

 
                  (e)  Other Required Documentation.    All other documents and
legal matters in connection with the transactions contemplated by this Agreement
shall have been delivered or executed or recorded and shall be in form and
substance satisfactory to the Bank.

 

 
          4.    Representations and Warranties.    The Borrower represents and
warrants as follows:

 

 
                  (a)  Authority.    Borrower has the requisite corporate power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby). The execution, delivery and performance by the Borrower of this
Amendment and each Loan Document (as amended or modified hereby) have been duly
approved by all necessary corporate action of Borrower and no other corporate
proceedings on the part of Borrower are necessary to consummate such
transactions.

 

 
                  (b)  Enforceability.    This Amendment has been duly executed
and delivered by Borrower. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect.

 

 
                  (c)  No Default.    As of the date hereof, no event has
occurred and is continuing that constitutes, or would with notice or passage of
time or both would constitute, an Event of Default.

 

 
          5.    Choice of Law.    The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the internal laws of the State of California governing contracts only to be
performed in that State.

 

 
          6.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

 
          7.    Due Execution.    The execution, delivery and performance of
this Amendment are within the power of Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on Borrower.



2

--------------------------------------------------------------------------------

 

 
          8.    Reference to and Effect on the Loan Documents.

 

 
                  (a)  Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

 

 
                  (b)  Except as specifically amended above, the Credit
Agreement and all other Loan Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrower to
the Bank.

 

 
                  (c) The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any the Bank or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

 
                  (d)  To the extent that any terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

 
          9.    Ratification.    Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement,
as amended hereby, and the Loan Documents effective as of the date hereof.

 

 
          10.    Estoppel.    To induce the Bank to enter into this Amendment
and to continue to make advances to Borrower under the Credit Agreement,
Borrower hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Event of Default and no right
of offset, defense, counterclaim or objection in favor of Borrower as against
the Bank with respect to the Obligations.

 
          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.
 

 
KE
YSTONE AUTOMOTIVE INDUSTRIES, INC.,

 
a C
alifornia corporation

 

 
By
:                                         
                                                        

 
Na
me:                                         
                                                  

 
Tit
le:                                         
                                                    

 

 
ME
LLON BANK, N.A.,

 
a n
ational association

 

 
By
:                                         
                                                        

 
Na
me:                                         
                                                  

 
Tit
le:                                         
                                                    



3

--------------------------------------------------------------------------------

 
GUARANTORS’ CONSENT
 
          Each of the undersigned hereby acknowledges and consents to the terms,
conditions and provisions of the Tenth Amendment to Credit Agreement dated as of
November 1, 2001 entered into by and among Keystone Automotive Industries, Inc.
(“Borrower”) and Mellon Bank, N.A. (the “Bank”), and to the transactions
contemplated by such amendment. In addition, each of the undersigned hereby
reaffirms its obligations under its respective Continuing Guaranty delivered to
Lender in connection with the Credit Agreement as of the date noted beside each
such Guarantor’s signature block, and agrees that it is and shall remain
responsible for the obligations of Borrower under such Credit Agreement as
amended by the Tenth Amendment to Credit Agreement.
 
CAR BODY CONCEPTS, INC.,
a Minnesota corporation
 
By:                                      
                                                           
Name:                                      
                                                     
Title:                                      
                                                       
    
Date of Continuing Guaranty:
March 17, 1997
INTEURO PARTS DISTRIBUTORS, INC. ,
a Florida corporation
 
By:                                      
                                                           
Name:                                      
                                                     
Title:                                      
                                                       
    
Date of Continuing Guaranty:
March 17, 1997
NORTH STAR PLATING COMPANY,
a Minnesota corporation
 
By:                                      
                                                           
Name:                                      
                                                     
Title:                                      
                                                       
    
Date of Continuing Guaranty:
March 28, 1997
REPUBLIC AUTOMOTIVE PARTS, INC.,
a Delaware corporation
 
By:                                      
                                                           
Name:                                      
                                                     
Title:                                      
                                                       
    
Date of Continuing Guaranty:
June 29, 1998
FENDERS & MORE, INC.,
a Tennessee corporation
 
By:                                      
                                                           
Name:                                      
                                                     
Title:                                      
                                                       
    
Date of Continuing Guaranty:
June 29, 1998



4